829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gertrude C. FINNIGAN, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
Appeal No. 87-3339.
United States Court of Appeals, Federal Circuit.
Aug. 19, 1987.

Before DAVIS, NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decisions of the Merit Systems Protection Board (MSPB or Board), Docket No. DC07528610426, upholding petitioner's removal from her position with respondent, are affirmed.

OPINION

2
Petitioner was a Management Analyst with the Department of the Army in Europe.  She was removed for failure to abide by her rotation agreement and to return to the United States to fill a position there.  She appealed to the MSPB and, after a hearing, the administrative judge sustained the removal.  The full Board declined review.


3
We affirm on the basis of the initial decision of the administrative judge.  The MSPB could properly find that (a) petitioner deliberately and unreasonably delayed fulfilling her rotation obligation and reporting back to the United States, (b) she had not made a prima facie showing of reprisal, and (c) the penalty of removal was appropriate for her offense.